Per Curiam.
By this action, plaintiff sought to recover damages in his individual capacity for medical and funeral expenses arising out of injuries to and the ensuing death of his wife due to the alleged negligence of defendant, and for loss of consortium. In his representative capacity, plaintiff sought to recover damages for pain, suffering, and mental anguish experienced by his wife from the date of the alleged negligence until her death, and for the loss of companionship suffered by plaintiff and children because of the death of the wife and mother. A jury trial resulted in a verdict of no cause of action and judgment entered thereon.
On appeal, plaintiff contends it was reversible error for the trial judge not to give a requested instruction to the effect that the wife’s contributory negligence would not bar plaintiff’s right to recover in his individual capacity. In this latter capacity, plaintiff’s action was derivative, Snider v. Jennings (1968), 11 Mich App 562. It would have been reversible error to have given the requested instruction.
Although requested to return two separate verdicts because plaintiff’s action was on two separate claims, the jury returned only one verdict. Plaintiff claims this was reversible error. The claim is not valid. Plaintiff did not object to the form of *362the verdict when it was rendered, nor has plaintiff demonstrated that the form of the verdict affected his substantial rights, GCR 1963, 13, or that permitting the form of the verdict to stand is inconsistent with substantial justice, GCR 1963, 529.1.
Affirmed, with costs to defendant.